Exhibit 10.1

 

LOGO [g648761ex10_1pg001.jpg]

December 19, 2013

James E. Harris

Senior Vice-President and Chief Financial Officer

Coca-Cola Bottling Co. Consolidated

4100 Coca-Cola Plaza

Charlotte, NC 28211

 

Re: Incidence Pricing Agreement

Dear Jamie:

This letter confirms our plans to enter into an incidence pricing program (the
“Program”) with Coca-Cola Bottling Co. Consolidated (“Bottler”) starting in 2014
for the Term defined below. The Program described below applies only to
concentrate that the Bottler purchases from CCNA for producing the beverages
under the “Brands” listed in Attachment A that ultimately will be sold as
finished goods to your customers who resell the finished goods directly or
indirectly to retailers and consumers who are located in the respective
authorized territories for the Brands, as permitted in the respective agreements
between The Coca-Cola Company (“Company”) or by and through CCNA and the Bottler
for the Brands (“Covered Sales”). The Program described below will not apply to
concentrate that the Bottler purchases from CCNA that is used to manufacture
finished goods for resale to CCNA or to authorized Coca-Cola bottlers that are
not owned and controlled by the Bottler (“Excluded Sales”).

1. The Brands will include the following Company beverages that are
bottler-produced:

 

  •   All Sparkling beverages (e.g., Coca-Cola, diet Coke, Sprite, etc.)

 

  •   FUZE Refreshments (Coldfill only) and Minute Maid Adult Refreshment
(Coldfill only)

Aluminum bottles and all TCCC products imported from Mexico in glass bottles
will be excluded from the brands.

2. The Program shall be for a minimum of two (2) years beginning on January 1,
2014, and shall end on December 31, 2015, unless terminated earlier by either
party as permitted herein (the “Term”). Either party may terminate the Program
effective at the end of any calendar year (i.e., on December 31) by giving not
less than fifteen (15) days written notice to the other party prior to the end
of such calendar year. In addition, Bottler may terminate this Agreement
pursuant to Paragraphs 3 and/or 5.f below.

3. During the Term, both parties temporarily waive the pricing provisions,
including “most favored nations” provisions relating to pricing, if any, for
each of the Brands listed in Attachment A that are contained in the agreements
between them for those Brands (the “Existing Contracts”), and both parties agree
that the pricing for the Brands shall be governed by this Agreement during the
Term. In agreeing to this waiver, the parties acknowledge that Botter is relying
on the fact that The Company by and through CCNA or Coca-Cola North America
Group (collectively “CCNAG”) has offered this Program to all Coca-Cola bottlers
in the United States in substantially the same form and using substantially the
same methodology as stated in this Agreement. If

 

Classified - Confidential



--------------------------------------------------------------------------------

CCNAG offers a materially different incidence pricing program to any bottler,
CCNAG will either make such program available to Bottler or Bottler may
terminate this Program effective at the end of the next calendar quarter by
giving not less than thirty (30) days written notice to CCNAG. However, the
parties acknowledge that Other Participating Bottlers (as defined below) will
have different Incidence Rates and that such differences shall not be deemed a
material difference in incidence pricing programs. CCNAG will continue to
publish prices for the Brands in accordance with the terms of the Existing
Contracts, but such published prices shall be informational only and shall not
apply during the Term, unless this Agreement is terminated early as permitted in
this Agreement.

4. During the Term, CCNAG will bill Bottler for concentrate at the standard
billing prices (“SBPs”) by Brand category that are communicated annually by
CCNAG to Bottler. SBPs will change no more than once per year. At the end of
each Program year, CCNAG shall be free to change the SBPs for the next year by
giving 30 days notice to Bottler. This is a billing price and does not reflect
the incidence price (see Paragraph 5 below). CCNAG shall charge the same SBPs to
every bottler that elects to participate in an incidence pricing program
substantially similar to this Program during the Term (“Other Participating
Bottlers”), before taking account of any funding that Bottler or Other
Participating Bottlers may elect to net pursuant to Paragraph 5.i below.

5. Within 15 days after the end of each calendar quarter, i.e.,
March 31, June 30, September 30, and December 31, CCNAG will calculate an
effective “Incidence Pricing Revenue” (“IPR”) for each category, as follows.

 

  a. The Bottler will calculate its Dead Net Net Selling Income (“DNNSI”) during
the preceding quarter for Covered Sales of each Brand and multiply the DNNSI by
the “Incidence Rate” for that Brand to yield an IPR for each Brand. The sum of
these IPRs is the Total IPR for that quarter.

 

  b. “DNNSI” in general shall equal “Revenue less CCF/CMA/CTM/Rebates”. During
the Program, the Bottler will use the same process to calculate DNNSI for all of
the quarters of the program. Bottler will not alter the process or definition of
DNNSI during the Program. For auditing purposes, Bottler will provide copies
(hard or electronic) of the results of their sales systems (e.g., Margin Minder)
to CCNAG.

 

  c. New Government Legislation DNNSI Adjustment:

In the event that a Bottler enters into the Program and has Covered Sales in
geographies where the following items occur, an adjustment will be made to DNNSI
for the change in:

 

  1. The increased or new handling fees in states where the law requires
container deposits

 

  2. The new or expanded escheat tax taking in states with container deposit
laws related to unclaimed bottle deposits that are required to be remitted to
the state

 

  3. If a State adopts new container deposit laws

Bottler DNNSI can be adjusted to take into account the addition on these items.

 

Classified - Confidential

 

Page 2



--------------------------------------------------------------------------------

  d. The starting Incidence Rate for the Brands shall be communicated by CCNAG
to the Bottler at the beginning of the Program. Each bottler will have its own
Incidence Rate, and this rate may vary across bottlers.

 

  e. At the end of each year of the Program, CCNAG will review with the Bottler,
and potentially adjust, Bottler’s Incidence Rate for the next year of the
Program with the Bottler. CCNAG will give not less than forty-five (45) days
written notice of any changes to the Incidence Rate.

 

  f. In addition to the annual review of the Incidence Rate described in the
preceding Paragraph 5.e, CCNAG may change the Incidence Rate at any time by
giving not less than 90 days prior written notice to Bottler. Should CCNAG give
notice of its intent to change the Incidence Rate pursuant to this Paragraph
5.f, Bottler shall have the right to terminate this Program by giving written
notice to CCNAG not less than 15 days prior to the date the change in Incidence
Rate is scheduled to take effect.

 

  g. In order to help inform the calculations and decisions for Paragraphs 5.e
and 5.f above, the Bottler and CCNAG may mutually elect and agree to share
yearly category P&L information to the Operating Income level with each other.
Based upon this information, CCNAG may use a variety of economic indicators such
as Bottler Revenue Growth, GP margin, OI margin, and ROIC to inform, but not
prescribe, potential adjustments to the Incidence Rate (e.g., keep IR same,
increase IR, or decrease IR) for each of the Brands stated in Paragraph 1.

 

  h. Should CCNAG add or change the formula or sweetener system for any Brand
during the Term, CCNAG and the bottler will mutually determine whether to
include the affected Brand in the Program or whether to exclude the affected
Brand and price it pursuant to the Existing Contracts.

 

  i. At the Bottler’s option, sales of the Brands to customers in the full
service vending channel may be excluded from Covered Sales. If Bottler elects
this option at outset of Program, may not be changed except by mutual consent.

If the Bottler elects to exclude sales in the full service vending channel from
Covered Sales under this agreement, the Bottler will agree to provide CCNAG with
a report periodically upon request detailing the volume and DNNSI of sales of
Brands sold through the full service vending channel. The purpose of this report
is to enable the financial reconciliation process between CCNAG and the Bottler.
Bottler shall provide this report within 10 days of the receipt of the request
from CCNAG. Bottler shall also agree to supply CCNAG with the underlying detail
of which customers comprise the full service channel, and that the underlying
categorization of full service customers shall remain consistent when reporting
volume and DNNSI to CCNAG for the duration of this agreement.

 

Classified - Confidential

 

Page 3



--------------------------------------------------------------------------------

6. Settlement Process (as reflected in Attachment C):

 

  a) Settlement for Each Current Quarter:

See Paragraph 5 above for data requirements. The Bottler and CCNAG shall
reconcile the amounts that Bottler has actually paid to CCNAG for concentrate
billed at the SBP for each Brand (the “Total Standard Pricing Revenue” or “Total
SPR”) during the same period of current quarter, against the Total IPR
calculated above for current quarter. If the Total SPR is less than the Total
IPR, the Bottler shall pay the difference to CCNAG no later than 30 days after
the end of current quarter, if the Total SPR is more than the Total IPR, CCNAG
shall pay the difference to the Bottler no later than 30 days after the end of
current quarter.

 

  b) Quarterly Retroactive Adjustment in Quarters 2 through 4

In order to make adjustments to DNNSI that are not included in previous
quarter(s)’s settlements but attributable to previous quarter(s) of current
calendar year, and to adjust the settlement amount between the parties, Bottler
shall provide CCNA , together with volume and DNNSI numbers for current quarter,
the year to date (“YTD”) volume and DNNSI numbers calculated according to
Paragraph 5 above.

In each Quarter 2, 3 and 4, Bottler and CCNA shall recalculate Total SPR, Total
IPR for prior quarter(s) of current calendar year, as well as the discrepancy
between (the “Revised Incidence Pricing Settlement”) using the DNNSI number up
to the end of the last quarter (i.e. the YTD DNNSI less DNNSI for current
quarter). Any variance between the Revised Incidence Pricing Settlement and the
settlement amount that the parties have actually paid up to last quarter will be
included in and paid together with the settlement amount for current quarter as
calculated under Paragraph 5(a) above.

 

  c) Final Retroactive Adjustment

At the end of Quarter 1 of the following calendar year, Bottler and CCNAG shall
make final adjustment to Incidence Pricing settlement for the entire current
calendar year (.e.g., the final settlement adjustment for year 2014 will be
calculated at the end of Q1 2015). Bottler and CCNAG shall recalculate Total
SPR, Total IPR as well as the Revised Incidence Pricing Settlement, using the
DNNSI number for the entire current calendar year. Any variance between the
Revised Incidence Pricing Settlement and the settlement amount that the parties
have actually made during current calendar year will be paid no later than 30
days after the end of Quarter 3 for CCF/CTM adjustments of the following
calendar year. Thereafter, no further adjustment to the Incidence Pricing
settlement shall be made for current calendar year.

7. Both parties shall be entitled to review the other’s calculations and all
relevant underlying records upon written request.

 

Classified - Confidential

 

Page 4



--------------------------------------------------------------------------------

8. Within two weeks of the end of every quarter, the Bottler will provide CCNAG
package level data for volume, gross revenue, and CCF/CTM/CMA/Rebates for all of
the Brands covered in the Program.

9. The Bottler will make changes as needed to the views in its Route Settlement
System (e.g., Margin Minder or other mutually agreeable system) to reflect the
effective COGS under this Program, and will use reasonable efforts to ensure
that its key decision makers will have access to the incidence pricing view in
Margin Minder or other system, or make such other changes that may be reasonably
required in order to ensure that Bottler employees with financial
decision-making responsibility have access to Bottler’s effective COGS under
this Program when making decisions in the performance of their duties.

10. The parties will meet on a timely basis to jointly develop a mutually
agreeable reporting and review process.

11. Bottler will share with CCNAG in a timely fashion its annual and quarterly
forecasting information for the average prices it expects to charge for each of
the Brands by package, to the extent that Bottler maintains such information in
the ordinary course of its business.

12. The purpose of this Program is to determine the feasibility and
effectiveness of implementing an alternative pricing system. Characteristics of
this Program may or may not be extended past the end of the Program specified in
Paragraph 2, and any such extensions must be achieved by mutual agreement.

13. Attached as Attachment B is a form of Confidentiality Agreement that shall
govern this Agreement and the information shared between the parties pursuant to
this Agreement.

14. Rights of Reversion. If either Bottler or CCNAG terminates this agreement as
permitted in Paragraphs 2, 3, and 5.f above, the parties will reconcile Total
SPR against Total IPR as provided in paragraph 6 through the end of the Term.
Beginning on the first day of the quarter following the expiration or
termination of this Agreement, CCNAG will resume charging prices to Bottler for
the Brands in accordance with the terms of the Existing Contracts. Nothing in
this Agreement shall be deemed to modify, change or amend the interpretation of
the Existing Contracts or the parties’ respective rights and obligations
thereunder following termination or expiration of this Agreement.

 

Classified - Confidential

 

Page 5



--------------------------------------------------------------------------------

If this letter accurately sets forth our understanding and agreement, please
sign below and return one copy to me for our files.

 

Sincerely,

/s/ Brian Hannafey

Brian Hannafey

Vice President, Franchise Relations Finance

 

Coca-Cola North America Group

AGREED this 20 day of Dec, 2013:

 

BOTTLER By:  

/s/ James E. Harris

Printed Name:  

James E. Harris

Title:  

CFO

cc:

 

Classified - Confidential

 

Page 6



--------------------------------------------------------------------------------

ATTACHMENT A

North America Brands

 

Product

Coca-Cola

CF Coca-Cola

Vanilla Coke

Cherry Coca-Cola

Diet Coke

CF diet Coke

Coke Zero

CF Coke Zero

Diet Coke with Splenda

Vanilla Coke Zero

Diet Cherry Coke

Cherry Coke Zero

Diet Coke with Lime

TAB

Sprite

Diet Sprite Zero

Diet Sprite Zero*

Sprite Cranberry

Sprite Zero Cranberry

Fresca

Fresca Peach

Fresca Black Cherry

Pibb Xtra

Pibb Zero

Pibb Zero*

Mello Yello

Mello Yello Zero

 

Classified - Confidential



--------------------------------------------------------------------------------

Product

Barq’s:

Root Beer

French Vanilla Crème Soda

Caffeine Free Root Beer

Red Crème Soda

Diet Root Beer

Diet French Vanilla Crème Soda

Diet Red Creme Soda

Fanta:

Orange

Grape

Grapefruit

Strawberry

Pineapple

Apple

Apple*

Fruit Punch

Peach

Club Soda

Tonic Water

Fanta Zero Orange

Fanta Zero Orange*

Delaware Punch

Delaware Punch*

Red Flash

Northern Neck:

Ginger Ale

Diet Ginger Ale

Seagram’s

Ginger Ale

Diet Ginger Ale

Raspberry Ginger Ale

Diet Raspberry Ginger Ale

Club Soda

Tonic Water

Diet Tonic Water

Sparkling Water Key Lime Seltzer

Sparkling Water White Peach Seltzer

Sparkling Water Orange Citrus Seltzer

Sparkling Black/Raspberry Seltzer

Non Flavored Seltzer

 

Classified - Confidential



--------------------------------------------------------------------------------

Product

Fuze Iced Tea Lemon

Fuze Strawberry Lemonade

Fuze Half Tea Half Lemonade

Fuze Iced Tea Strawberry Red Tea

Fuze Iced Tea Honey Ginseng Green Tea

Fuze Iced Tea Honey Ginseng Green Tea*

Fuze Berry Punch

Fuze Sweet Tea

Fuze Diet Lemon Tea

Minute Maid Refreshment

Lemonade

Fruit Punch

Pink Lemonade

Orangeade

Peach

Light Lemonade

Light Raspberry Passion

Light Orangeade

Note:

Asterisk (*) The product has 2 different yields and/or throws

 

Fanta   

Fanta Zero Orange

   KIT OR/D-1005.50 4UN

Fanta Zero Orange*

   KIT OR/D-1005.52 4UN

Fanta Apple

   KIT AP-410.00 4UN

Fanta Apple*

   KIT AP-492.00 4UN / KIT AP-500.00 4UN Sprite Zero   

diet Sprite Zero

   KIT SP/D-58.06 4UN

diet Sprite Zero*

   KIT SP/D-137.50 4UN Pibb   

Pibb Zero

   KIT MP/D-10.50 16UN (NEW)

Pibb Zero*

   KIT MP/D-12.50 16UN Delaware Punch   

Delaware Punch

   KIT CH-15.00 20UN

Delaware Punch*

   KIT CH-149.00 20UN

 

Classified - Confidential



--------------------------------------------------------------------------------

ATTACHMENT B

Confidentiality Agreement

THIS CONFIDENTIALITY AGREEMENT is made and entered into as of the 19th day of
December 2013, by and between Coca-Cola Bottling Company of BOTTLER (“Bottler”)
and THE COCA-COLA COMPANY, a Delaware corporation, by and through its Coca-Cola
North America Group (“KO”), under the following circumstances:

A. KO has requested that Bottler allow KO access to certain of Bottler’ data
systems to obtain nonpublic information concerning sales of beverages by Bottler
and its affiliates in North America, including its commonwealths, territories
and possessions. This information will include (without limitation) the identity
of individual accounts and show all products sold under license from KO, sales
volume, invoice prices, allowances and discounts. The information described in
the preceding sentence is referred to in this Agreement as the “Confidential
Information.”

B. Bottler is willing to and agrees to allow certain KO employees to have such
access to the Confidential Information, provided that KO and KO employee serving
as Vice President, Coca-Cola North America Group Franchise Relations Finance or
such position with comparable responsibilities (“Employee”) agree to the
restrictions on the use and disclosure of the Confidential Information as
provided in this Agreement.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
legal consideration, the parties agree as follows:

1. Non-disclosure. KO agrees, and agrees to cause the Employee, to use the
Confidential Information only for the internal purposes of KO, and, except as
permitted by Section 5 of this Agreement, shall make no disclosure whatsoever of
any Confidential Information.

2. Restricted Access. KO agrees, and agrees to cause Employee, to restrict
access to the Confidential Information (in any form) only to other KO employees
meeting all of the following criteria: (a) the KO employee has a need to know
this information; and (b) the KO employee has been approved by an authorized KO
official (i.e., above Director level) to have access to the Confidential
Information.

3. No Warranty. The Confidential Information to which KO and the Employee is
being allowed access is prepared in the ordinary business operations of Bottler
and is believed to reflect correctly the records of Bottler and its affiliates
at the date it is entered into the data system, but any express or implied
warranty that the Confidential Information is accurate or complete is
specifically disclaimed by Bottler. Bottler shall have no liability to KO or the
Employee for KO’s or the Employee’s use of or reliance on the Confidential
Information.

 

Classified - Confidential



--------------------------------------------------------------------------------

4. Insider Trading. KO acknowledges, and agrees to cause the Employee to
acknowledge, that the information could, under some circumstances, be material
nonpublic information relating to Bottler, and that the use of such information
in the purchase or sale of the securities of Bottler could, under those
circumstances, subject the person responsible for the purchase or sale of such
securities to liability under relevant securities laws and regulations.

5. Exclusions from Confidential Information. The following information shall not
be considered as “Confidential Information” under this Agreement:

(a) Information which is, or subsequently may become, generally available to the
public as a matter of record through no fault of KO or the Employee;

(b) Information which KO can show was previously known to it as a matter of
record at the time of receipt;

(c) Information which may subsequently be obtained from a third party (i) who
received the information lawfully and from a disclosing party who was under no
duty to keep such information confidential; and (ii) who obtained the
information through no fault of KO or the Employee;

(d) Information which may subsequently be developed by KO or the Employee
independently of any disclosure of Confidential Information from Bottler
hereunder;

(e) Information which is required to be disclosed pursuant to the requirement of
a government agency or by operation of law, subsequent to prior consultation
with Bottler’ legal counsel.

6. Legal Process. KO agrees, and agrees to cause Employee, to notify Bottler
immediately if either becomes subject to legal process compelling them to
disclose Confidential Information, so that Bottler may seek a protective order
or other appropriate remedy. If legally compelled to disclose the Confidential
Information, KO agrees and agrees to cause Employee to furnish only that portion
of the Confidential Information which is legally required to be disclosed.

7. Termination. Either party may terminate this Agreement for any reason by
giving not less than ninety (90) days prior written notice.

 

Classified - Confidential



--------------------------------------------------------------------------------

8. Effect on Other Agreements. Nothing in this Agreement shall be deemed to
modify, amend or waive any rights either party may have under any bottling or
distribution agreement between the parties.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Coca-Cola Bottling Company of BOTTLER   By:   /s/ James E. Harris    

 

THE COCA-COLA COMPANY by and through its Coca-Cola North America Group
Signature:   /s/ Brian Hannafey  

 

  Authorized Signing Officer Printed Name:  

Brian Hannafey

  VP Finance Franchise Relations   Authorized Signing Officer Signature:  

 

  Witness Printed Name:  

 

  Witness

 

Classified - Confidential



--------------------------------------------------------------------------------

ATTACHMENT C

Settlement Process

 

LOGO [g648761ex10_1pg013.jpg]

 

* Note: CTM closeout will occur by Q3 of the following year.

 

Classified - Confidential